Citation Nr: 1813118	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  09-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran had active duty military service from June 1967 to January 1970, with additional Army Reserve service from March 1977 to December 1988. 

The claim comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of the hearing is associated with the claims file.

By way of procedural background, the issue on appeal was previously remanded in December 2014.  The Board subsequently denied the claim in November 2016.  Thereafter, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2017 Joint Motion for Remand (JMR), the Court vacated the November 2016 decision and remanded the issue to the Board.  The details of the JMR are addressed in the remand section below.

The Board also notes that the Veteran filed an Application for Disability Compensation (VA Form 21-526EZ) in September 2017 for service connection for thrombocytopenia, coronary artery disease, anemia, hypertension, peripheral neuropathy, BPH, cirrhosis, and hypophosphatemia.  He also filed claims for increased rating for his service-connected diabetes, hearing loss, and tinnitus disabilities.  That same month, VA sent the Veteran a letter notifying him that his application was incomplete.  The letter specifically noted that VA could not process his claim until the highlighted part of the form was completed.  The Veteran was also notified that, it VA received his completed application within one year from the date of receipt of his incomplete application, VA would consider the Veteran's claim filed as of the date of receipt of the incomplete application.  If the completed application was received more than one year from the date VA received the incomplete application, VA would consider the claim filed as of the date of
receipt of the completed application.  See 38 C.F.R. § 3.158 (2017).  To date, the record does not include a complete application for the issues listed above; as such, the Board will not refer these issues to the Agency of Original Jurisdiction (AOJ) at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed in the September 2017 JMR, the Board's remand in December 2014 determined that the medical opinions received up to that time, as they related to Veteran's skin disability, were inadequate.  As such, the Board ordered an addendum opinion.  Specifically, the Board ordered that:

"The examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current rosacea (or any other currently identified skin disability) is etiologically related to the Veteran's active service, to include his exposure to herbicides.  The examiner must address the Veteran's competent statements as [to] the onset of his symptoms and when he first received treatment.  For the purposes of the opinion, the examiner should presume that the Veteran is credible with regard to his assertions.  The examiner should provide a rationale for any opinion rendered."

Following the December 2014 remand, an addendum opinion was provided in April 2016.  See April 2016 Medical Opinion Disability Benefits Questionnaire.  However, the opinion provided failed to comply with the December 2014 directives.  Specifically, the examiner did not address the Veteran's credible lay
statements regarding the onset of his symptoms and when he first received
treatment.  This failure was in direct contradiction to the December 2014 directives. Moreover, the examiner reasoned that the Veteran's skin disability was not related to service because it is not a presumptive disease.  However, the examiner did not take into account Combee and the premise that a disability may still be etiologically related to herbicides even if the disability does not qualify for a presumptive diagnosis due to herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

For these reasons, the Board finds that the April 2016 medical opinion was essentially non-compliant with the December 2014 remand directives, and thereby, also, was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes to provide an examination or opinion, such examination or opinion must be adequate).  As such, the Board finds that there was not substantial compliance with the December 2014 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aires v. Peake, 22 Vet. App. 97, 105 (2008).  A new medical opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the VA examiner who authored the September 2011 examination report and January 2012 addendum report for a supplemental opinion on the Veteran's claimed skin disability.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  The examiner must address the following:

(a)  State whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current rosacea (or any other currently identified skin disability) is etiologically related to the Veteran's active service, to include his exposure to herbicides.  (NOTE:  a disability may still be etiologically related to herbicides even if the disability does not qualify for a presumptive diagnosis due to herbicide exposure).

(b)  In so doing, the examiner must address the Veteran's competent statements as the onset of his symptoms and when he first received treatment.  For the purposes of the opinion, the examiner should presume that the Veteran is credible with regard to his assertions.

(c)  The examiner should provide a rationale for any opinion rendered.

2.  Thereafter, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




